DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Patent Application Publication 2010/0166008) in view of Kim et al. (U.S. Patent No. 9,485,110).
	Referring to claim 1, Hashimoto discloses an information generating unit for generating a frame to be transmitted so that each of a plurality of slots constituting the frame to be transmitted contains data (see Paragraph 0096).
	Hashimoto also discloses that the information generating unit sets the plurality of slots so that each of the slots contain slot-specific information and frame-common information (see Paragraphs 0097-0120).
	Hashimoto also discloses that the slot-specific information includes transmission mode information indicating a transmission mode of each slot being a slot corresponding to each of the plurality of slots (see Paragraph 0097 for each slot having code parity and TMCC information which represents transmission mode information).
	Hashimoto also discloses that the frame-common information being common to the plurality of slots and including information on a number of allocated slots for each transmission mode related to a slot corresponding to each of the plurality of slots (see Paragraph 0097 for the slots including information representing the lengths of all the slots using Sy bits, P1 bits and T bits).

Kim discloses an information generating unit for generating a frame to be transmitted so that each of a plurality of slots constituting the frame to be transmitted contains a start control signal corresponding to whether the emergency warning broadcast is being conducted (see Figure 18 and Column 26, Lines 24-50 for the super frame including emergency warning start control messages (EASdet and EASmsg wake up messages) that indicate that an emergency warning is being conducted).
It would have been obvious to a person of ordinary skill in the art to modify the TMCC transmission scheme, as taught by Hashimoto, using the emergency alert messaging scheme, as taught by Kim, for the purpose of realizing improvement of a reception performance (see Paragraph 0121 of Hashimoto).

	Referring to claim 2, Kim discloses that the information generating unit generates the frame so that the start control signal is contained in all slots constituting the frame (see Figure 18 for the EASdet and EASmsg messages being contained in all slots constituting the frame).

	Referring to claim 3, Kim discloses that the information generating unit, when any information is input from a plurality of coding sections indicates that emergency warning broadcast is being conducted, generates the frame to contain the start control signal corresponding to a fact that the emergency warning is being conducted (see Column 2, Line 62 through Column 3, Line 15 for the PLP coding section and OFDM coding section being used to generate frames including the emergency warning data that notifies a system that an emergency warning is being conducted).

	Referring to claim 5, Kim discloses that the information generating unit generates the frame so that each of the plurality of slots contains transmission mode information indicating a transmission mode (see Figure 18 for the slots containing information identifying a normal on and decode transmission modes).

Referring to claim 7, see the rejection of claim 1 and further note that Kim discloses a multiplexer that multiplexes a plurality of input signals on each other and inputs the multiplexed input signals to the signal configuration apparatus (see Column 1, Lines 43-50 and Column 2, Line 62 through Column 3, Line 6).

Referring to claims 8-9, see the rejection of claims 1-2, respectively.
Referring to claim 10, see the rejection of claim 1.
Referring to claim 12, see the rejection of claim 5.
Referring to claim 14, see the rejection of claim 7.

Referring to claim 15, see the rejection of claim 1 and further note that Kim discloses error correction processing for adding a code for error correction to the frame (see Column 6, Lines 45-54).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Patent Application Publication 2010/0166008) in view of Kim et al. (U.S. Patent No. 9,485,110) in further view of Bar-On et al. (U.S. Patent Application Publication 2005/0159174).
Referring to claim 4, Hashimoto and Kim discloses all of the limitations of claim 1, but fail to teach that the information generating unit generates the frame so that each of the plurality of slots contains slot counter information indicating a value corresponding to an order in the frame.
Bar-On discloses generating the frame so that each of the plurality of slots contains slot counter information indicating a value corresponding to an order in the frame (see Paragraph 0045).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency alert generation system, as taught by Hashimoto and Kim, using the slot counter information, as taught by Bar-On, for the purpose of determining a location or a target mobile station in emergency situations (see Paragraph 0007 of Bar-On).

Referring to claim 11, see the rejection of claim 4.


s 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (U.S. Patent Application Publication 2010/0166008) in view of Kim et al. (U.S. Patent No. 9,485,110) in view of Bedwell (U.S. Patent No. 6,522,635).
Referring to claim 6, Hashimoto and Kim discloses all of the limitations of claim 1, but fail to teach that the information generating unit generates the frame so that each of the plurality of slot attribute information indicating whether each of the plurality of slots is a valid or invalid slot.
Bedwell discloses generating the frame so that each of the plurality of slot attribute information indicating whether each of the plurality of slots is a valid or invalid slot (see Column 15, Lines 32-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the emergency alert generation system, as taught by Hashimoto and Kim, using the valid indicator, as taught by Bedwell, for the purpose of maximizing utilization of communication system resources (see Column 8, Lines 57-59 of Bedwell).

Referring to claim 13, see the rejection of claim 6.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 3, 2021